Citation Nr: 1714135	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  13-24 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION 

The Veteran had active duty service in the United States Navy from November 1946 until July 1966.  For his service, he was awarded, among others, the Purple Heart medal for injuries he received to his left leg while in combat in Korea.  The Veteran died in June 1969, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2011 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The matter had previously been decided in October 1969 by the Detroit, Michigan Regional Office and was not appealed. 

The appellant requested a hearing before a Veterans Law Judge, but did not show up to the scheduled video conference.  Accordingly, her hearing request is deemed withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record reflects that the Veteran died in June 1969 as the result of generalized metastasi from bronchogenic carcinoma.

2.  The death certificate contains an annotation that the onset of lung cancer was 6 months prior to the date of death. 

3.  There is no probative evidence of a bronchogenic carcinoma disorder during service or within one year following discharge from service.

4.  The Veteran's death is not related to his military service.

5.  The appellant's countable income substantially exceeds the maximum countable income allowable for death pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).

2.  The criteria for death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2016); 38 C.F.R. § 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Although the Appellant's representative has questioned the completeness of the record, additional personnel records or an explicit exclusion of service in Vietnam are not required.  There is no indication, in the available service treatment records or on the Veterans DD214, of service in Vietnam.  

In a dependency and indemnity compensation case, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C. § 5103A (a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  According to the Federal Circuit, this requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate a claim.  VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A (a)(2).

Here, the Board finds that there is no reasonable possibility that obtaining an additional medical opinion would aid in substantiating the claim. The Board has found no other injury or disease in service that may be related to the onset of lung cancer, there is no plausible basis in the evidence pertinent to service that would support an opinion linking metastatic lung cancer to service.  Without evidence substantiating an injury or disease in service to which a current disability may reasonably be related, an opinion establishing such relationship would be inherently speculative.  Even under an enhanced duty to assist, the Board must refrain from ordering development that would only be expected to produce an inadequate opinion, as this would impose additional burdens on VA with no benefit flowing to the claimant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The RO has obtained pertinent medical records including the available service treatment records, VA outpatient treatment reports, and private treatment reports identified by the appellant.  A hearing was requested, but there is no indication of an updated address for the Appellant and the duty to notify of an address change is that of the appellant.  The Board notes that the duty to assist is not a one-way street. If an appellant wishes help in developing his claim, he/she cannot passively wait for it in those circumstances where he/she may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As already discussed, a medical opinion is not necessary to resolve the claim.

New and Material Evidence for Service Connection for the Cause of Death

In general, decisions of the RO or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision makers. New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id.  

The Board notes that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156 (c).  In this case relevant service department records were associated with the claims file after the October 1969 rating decision and therefore the provisions of 38 C.F.R. § 3.156 (c) are applicable to the present claim.  Therefore, a determination of whether or not new and material evidence was submitted is not required and the decision will be reconsidered in full. 

Service Connection for the Cause of Death

Pursuant to 38 U.S.C. § 1310, dependency and indemnity compensation is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  38 C.F.R. § 3.312. 

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In a dependency and indemnity compensation claim based on cause of death, the first Caluza requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999). 

As to presumptive service connection, where a veteran served ninety days or more of active service, and certain enumerated "chronic" diseases, such as certain malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran served from November 1946 until July 1966.  

The Veteran's submitted service treatment records show that he did not have lung cancer or complaints of any pulmonary symptoms during his period of active duty.  He was discharged from active duty in July 1966.  No evidence of lung cancer within the one year period after separation from service has been submitted.  

The Death Certificate contains an annotation that the onset of lung cancer was 6 months prior to the date of death and lists a date of May 10, 1968 as date of onset.

Service connection for cause of death is denied because it did not occur while on active duty and did not arise within one year of his separation of active duty on July 20, 1966.  There is no medical evidence or opinion to show onset of lung cancer prior to July 19, 1967.  Finally, there is no probative evidence linking his fatal lung cancer to his active military service.  

Accordingly, there is no basis on which to grant the appellant's claim for entitlement to dependency and indemnity compensation benefits based on service connection for the cause of the veteran's death.  See 38 U.S.C.A. §§ 1310.  Based on the application of the law to the undisputed facts, the claim must be denied.  Accordingly, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Death Pension Benefits

The appellant is the surviving spouse of a veteran who had qualifying wartime service.  As such, she is basically eligible for a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. 

However, unlike dependency and indemnity compensation, discussed above, death pension benefits may only be paid if the appellant's income is below a certain amount, called the "maximum rate."  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  This is the amount of pension she would be entitled to if she did not have any income at all.  If she has income, but it is less than this maximum amount, this income will be subtracted from the amount of pension she receives.  In other words, for every dollar of income she receives, the pension is reduced by that amount.  If, however, her income is higher than the "maximum rate," she is not entitled to any pension. 

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Social Security benefits and income yielded from stocks and bonds are not excluded. 

Her reported income exceeds the maximum amount of VA death pension to which she could be entitled.  Although prior to the Veteran's death, the appellant's monthly SSA benefit was approximately $900 per month, which is $10,800 per year.  In contrast, according to the VA's Survivors Benefits Tables, the maximum rate for death pension for a surviving spouse with no dependents for the same time period is $8,485 per year, or about $707 per month.  As can be seen, the amount of her SSA, alone, per year exceeds the maximum annual pension rate.  

If certain conditions are met, unreimbursed medical expenses paid by the appellant may be excluded from income, i.e., subtracted from her income. The medical expenses must exceed 5 percent of the maximum, and must be deducted, or subtracted, from income during the time period in which they were paid.  In addition, they must be out-of-pocket expenses, for which the claimant received no reimbursement from any third party.  In other words, the claimant did not get paid back by anyone or an insurance company for these expenses. 

In order to begin pension entitlement, the Appellant must have medical expenses in excess of $2,858.00 in a calendar year.  For every dollar of medical expense in excess of this figure the widow will establish entitlement to $1.00 of pension.  

If the appellant's income ever falls below the maximum rate, based on loss of income, or on paid, unreimbursed, medical expenses (most of which may be deducted from income), or both, she is free to reopen her claim.  

As it stands now, however, there is no basis on which to grant the appellant's claim for death pension benefits.  As can be seen, death pension is designed to provide qualifying low income claimants with a minimum level of income, and the amount is set by law.  38 U.S.C.A. § 1541.  The Board is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Based on the evidence of record, the appellant's income is above the maximum allowable for death pension benefit purposes.  In these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to dependency and indemnity compensation is denied.

Entitlement to death pension is denied. 




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


